DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: X1, X2, X3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-13 and 18-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Polivka (DE 102016222326, see translation).
In re claim 1 as best understood, with reference to [0115-0117], [0055] and [0033], Polivka discloses a method for cultivating a crop, in particular in an at least substantially daylight-free environment, wherein the crop is exposed in an at least substantially fully conditioned cultivation space to actinic artificial light particularly comprising photosynthetically active radiation (PAR) from an array of artificial light sources present in the cultivation space, characterized in that during a cultivation cycle a power output of the artificial light sources is adapted to an energy absorption of a part of the crop illuminated thereby such that the crop close to each of the array of artificial light sources is subject to an at least substantially constant and at least substantially mutually equal vapour deficit.
In re claim 2 as best understood, with reference to [0115-0117] and [0111], Polivka discloses an atmosphere of the cultivation space is subjected to an air treatment wherein a temperature of the air is maintained above a dew point thereof.
In re claim 3 as best understood, with reference to [0033] and [0078], Polivka discloses a power output of the at least one artificial light source is adapted to an evaporation and an energy absorption of a part of the crop located thereunder.
In re claim 4 as best understood, with reference to [0115-0117], Polivka discloses the at least one artificial light source is provided with a controllable cooling, a cooling capacity of which is adapted to a resultant of the power output of the artificial light source and the energy absorption of the crop.
In re claim 5 as best understood, with reference to [0030], Polivka discloses the controllable cooling comprises a liquid cooling, which liquid cooling is realized by a forced circulation of a cooling medium in heat-exchanging contact with the artificial light sources.
In re claim 6 as best understood, with reference to [0033], Polivka discloses the light sources are inherently accommodated in fittings. The Applicant is reminded that limitations that are presented as optional are not positively claimed and therefore are not required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polivka (DE 102016222326, see translation) in view of Smits (WO 2018/062988).
In re claim 14 as best understood, Polivka discloses the claimed invention as described above except for an at least substantially fully conditioned cultivation space between an air inlet and an air outlet.
However, with reference to Figure 5, Smits discloses a device for producing crops comprising a ventilation arrangement comprising and air inlet and outlet. The advantage of this is to increase airflow. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the device of Polivka with the ventilation system as disclosed by Smits in order to increase airflow.
In re claim 15 as best understood, Polivka discloses the claimed invention as described above except for cooling medium entering into heat-exchange contact with the light source. 
However, with reference to page 2, Smits discloses a device for producing crops comprising a cooling medium and light means, wherein cooling medium enters into heat-exchange contact with the light source. The advantage of this is to control the heat from the light source to maintain optimal temperatures. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the device of Polivka with the light source contacting the cooling medium as disclosed by Smits in order to control the heat from the light source to maintain optimal temperatures
In re claims 16 and 17 as best understood, Polivka discloses the claimed invention as described above except for each fitting being provided with individual controls. The Applicant is reminded that limitations that are presented as optional are not positively claimed and therefore are not required.
However, with reference to Figure 1 and page 6, Smits discloses a device for producing crops comprising a controllable cooling and light means, wherein each light fitting is provided with individual controls. The advantage of this is to have more precise control of each light. Therefore it would have been obvious to one having ordinary skill in the art at the time of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA L BARLOW/Primary Examiner, Art Unit 3644